                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                            IN THE UNITED STATES DISTRICT COURT                         February 25, 2020
                            FOR THE SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk

                                     HOUSTON DIVISION

ANTONE RICHIE,                                   §
                                                 §
               Plaintiff,                        §
v.                                               §    CIVIL ACTION NO. H-20-503
                                                 §
THOMAS A. MARTIN, et al.,                        §
                                                 §
               Defendants.                       §

                                MEMORANDUM AND ORDER

       Antone Richie, inmate in the Texas Department of Criminal Justice, filed suit under

42 U.S.C. § 1983, alleging civil rights violations in a state-court postconviction proceeding. Richie

has not paid the filing fee. Under the Prison Litigation Reform Act of 1995, a prisoner who has had

three or more prisoner actions dismissed by federal courts as frivolous or malicious may not file

another action without prepaying the filing fee, unless the prisoner shows imminent danger. 28

U.S.C. § 1915(g); Adepegba v. Hammons, 103 F.3d 383, 385 (5th Cir. 1996). Richie has had at least

four such dismissals. He is no longer allowed to proceed without prepaying fees unless he can show

imminent danger. See Richie v. Puryear, No.1:93-cv-108 (N.D. Tex.); Richie v. Elleson, No. 4:95-

cv-4570 (S.D. Tex.); Richie v. Wacker, No. 6:95-cv-573 (E.D. Tex.); Richie v. Richards, No. 4:93-

cv-3324 (S.D. Tex.). Richie’s filing does not allege any facts showing that he faces an immediate

danger of harm that warrants waiving the fee requirement. See Choyce v. Dominguez, 160 F.3d

1068, 1071 (5th Cir. 1998); Banos v. O’Guin, 144 F.3d 883, 884 (5th Cir. 1998).
       Richie argues that § 1915(g) is unconstitutional because it counts strikes obtained during a

previous term of incarceration, making no provision for inmates who complete a sentence and are

later imprisoned again. He provides no reason why it is unconstitutional to apply strikes incurred

during a prior term of incarceration, and he cites no authority holding § 1915(g) unconstitutional.

       In light of the pleadings and his litigation history, Richie fails to show that he is eligible to

proceed without prepaying fees. This action is dismissed under 28 U.S.C. § 1915(g).

               SIGNED on February 24, 2020, at Houston, Texas.


                                                      ______________________________________
                                                               Lee H. Rosenthal
                                                         Chief United States District Judge




                                                  2
